Citation Nr: 0610132	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  00-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for right shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The Board has determined that the VA examination reports of 
record are not adequate for rating purposes because they do 
not address all pertinent disability factors set forth in 38 
C.F.R. §§ 4.40, 4.45 (2005).  Specifically, the examination 
reports do not adequately assess the extent of functional 
impairment due to pain, incoordination, weakened movement, 
excess fatigability and flare-ups in terms of additional 
degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Moreover, the reports do no adequately 
address whether the surgical scar of the veteran's right 
shoulder is tender.  Therefore, the veteran should be 
afforded a new VA examination.

Accordingly, the case is hereby REMANDED to the RO or the 
Appeals Management Center (AMC) for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2005), to include the notice 
specified in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006) and notice that 
he should submit any pertinent evidence 
in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  In 
any event, it should obtain a copy of any 
pertinent VA outpatient records for the 
period since September 2003.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
current severity of the veteran's 
service-connected right shoulder 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

All symptomatology due to the service-
connected disability should be described.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should describe the surgical 
scar and specifically indicate whether 
there is objective evidence of pain or 
tenderness of the scar.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

